EXAMINER’S REASONS FOR ALLOWANCE

Specification
The objections under 35 U.S.C. 132(a) to the amendment filed 05/19/2021 and entered on 07/13/2021 in the previous Office Action mailed 08/05/2021 have been withdrawn in view of the Specification Amendments filed 09/16/2021.

The objections to informalities in the disclosure in the previous Office Action mailed 08/05/2021 have been withdrawn in view of the Specification Amendments filed 09/16/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest: a method of reducing post-retort blushing in a PET+PBT polyester film laminated to a metal substrate by incorporating a higher molecular weight phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite in the PET+PBT polyester film (claim 11).  
 	CN 107057300 (YAO-CN ‘300) and JP 2002-037973 only disclose the use of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphate as a flame retardant, but fails to disclose or suggest the effect of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphate on post-retort blushing (or transesterification) in PET+PBT polyester films laminated to metal sheets.
 	KAWAHARA ET AL (US 2005/0053796) and KAWAHARA ET AL (US 2002/0102419) and KR 1999-0065021 and MAMINO ET AL (US 2016/0280911) and MORITZ ET AL (US 2018/0044490) fail to specifically disclose the use of phosphate-containing 
	FRIEDMAN (US 3,141,032) only discloses the use of dialkyl pentaerythritol diphosphate compounds as flame retardants or plasticizers, but fails to disclose or suggest the use of phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite to reduce post-retort blushing (or transesterification) in PET+PBT polyester films laminated to metal substrates.
 	SCOTT ET AL (US 3,920,607) and CN 106317792 only disclose the use of dialkyl pentaerythritol diphosphate compounds as antioxidants, but fails to disclose or suggest the use of phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite to reduce post-retort blushing (or transesterification) in PET+PBT polyester films laminated to metal substrates.
 	WO 92/02584 (COX) discloses PET+PEN blends containing bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite, but fails to specifically disclose the use of phosphate-containing derivative(s) of bis(2,4-di-tert-butylphenyl) pentaerythritol diphosphite to reduce post-retort blushing in PET+PBT polyester films laminated to metal substrates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 30, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787